2015 UT App 295



               THE UTAH COURT OF APPEALS

                    CASSANDRA MARTIN,
                        Petitioner,
                             v.
             DEPARTMENT OF WORKFORCE SERVICES,
                       Respondent.

                      Per Curiam Decision
                        No. 20150763-CA
                    Filed December 17, 2015

               Original Proceedings in this Court

               Cassandra Martin, Petitioner Pro Se
              Suzan Pixton, Attorney for Respondent

Before JUDGES GREGORY K. ORME, MICHELE M. CHRISTIANSEN, and
                     KATE A. TOOMEY.

PER CURIAM:

¶1     Cassandra Martin petitions for review of the final order of
the Workforce Appeals Board (the Board), which determined
that Martin’s appeal of the Department of Workforce Service’s
(the Department) initial decision was untimely without good
cause, thereby depriving the agency of jurisdiction. This matter
is before the court on its own motion for summary disposition
based on the lack of a substantial question for review.

¶2     An appeal from the Department’s initial ruling must be
filed or postmarked within ten calendar days of the date of the
decision, unless the decision is mailed, in which case an
additional five calendar days is added to the period to file an
appeal. See Utah Admin. Code R994-508-102. A late appeal may
be considered by an Administrative Law Judge (ALJ) if a
claimant can show good cause for the delay. See Autoliv ASP, Inc.
v. Workforce Appeals Bd., 2000 UT App 223, ¶ 12, 8 P.3d 1033.
Good cause for delay in filing an appeal is limited to
            Martin v. Department of Workforce Services


circumstances where the claimant received the determination
after the time to appeal had run, the delay was caused by
circumstances beyond the claimant’s control, or the claimant
filed late under circumstances that were compelling and
reasonable. See Utah Admin. Code R994-508-104.

¶3     The Department issued its decision on May 1, 2015. The
decision indicated that Martin had until May 18, 2015, to appeal
the decision to an ALJ. Martin did not file her appeal until May
19, 2015, one day late. Martin testified before the ALJ that she
did not know why she filed the appeal late. She speculated that
she must have thought that she could not file an appeal until
May 18, 2015. Both the ALJ and the Board determined that this
did not constitute good cause, because Martin controlled
whether or not she filed an appeal, and because it was her own
neglect that resulted in the untimely appeal.

¶4      “The ultimate decision as to whether good cause exists is
a mixed question of law and fact.” Armstrong v. Department of
Emp't Sec., 834 P.2d 562, 565 (Utah Ct. App. 1992). The Board’s
decision concerning whether a person establishes good cause for
filing an untimely appeal is more fact-like because the case “does
not lend itself to consistent resolution by a uniform body of
appellate precedent.” Carbon County v. Workforce Appeals Bd.,
2013 UT 41, ¶ 7, 308 P.3d 477 (citation and internal quotation
marks omitted). “Because of the fact-intensive conclusions
involved at the agency level,” the Board’s determination in such
matters is entitled to deference. Id. “When a petitioner challenges
an agency’s findings of fact, we are required to uphold the
findings if they are supported by substantial evidence when
viewed in light of the whole record before the court.” Stauffer v.
Department of Workforce Servs., 2014 UT App 63, ¶ 5, 325 P.3d 109
(citations and internal quotation marks omitted).

¶5     Based upon the totality of facts presented to the ALJ, we
cannot say that the Board’s determination that Martin lacked
good cause for filing an untimely appeal was unreasonable. Cf.
Armstrong, 834 P.2d at 567 (determining that a party who filed an
appeal one day late because she confused working days and


20150763-CA                     2               2015 UT App 295
            Martin v. Department of Workforce Services


calendar days did not demonstrate good cause for the untimely
filing); Kirkwood v. Department of Emp’t Sec., 709 P.2d 1158 (Utah
1985) (per curiam) (affirming the Board’s decision that the
claimant’s claim of stress from family issues was insufficient to
demonstrate good cause for filing an untimely appeal).
Therefore, because Martin failed to demonstrate that she had
good cause for the late filing, the ALJ lacked jurisdiction to hear
the merits of her appeal. See Utah Admin. Code R994-508-103;
Autoliv ASP, 2000 UT App 223, ¶ 12.

¶6     In both her argument to the Board and in her
memorandum to this court, Martin appears to be confused as to
the reasoning of the ALJ’s decision. Martin argues that the ALJ
accepted her appeal after she was unavailable for an initial
hearing. Thus, she believes that she had a valid appeal. It is true
that after Martin failed to appear for her initial appeal date, the
ALJ dismissed the appeal. However, Martin requested that the
hearing be re-opened due to her inability to attend the hearing.
The ALJ then set a new hearing date to allow Martin to present
evidence concerning her reason for missing the appeal hearing
and to present evidence to support her claim. After hearing the
evidence, the ALJ determined that Martin had demonstrated that
the hearing should be re-opened, i.e., she had a valid reason for
missing the appeal hearing and she was entitled to have her
arguments adjudicated. However, after determining that it
should hear Martin’s appeal of the Department’s decision, the
ALJ concluded that Martin failed to demonstrate good cause as
to why her appeal of the Department’s decision, due May 18,
2015, was one day late. Thus, it is the ALJ’s decision concerning
Martin’s timeliness of her appeal from the Department’s May 1,
2015 decision that is relevant to this proceeding, not Martin’s
failure to attend the June 2, 2015 hearing, which the ALJ
ultimately excused.

¶7     Accordingly, we decline to disturb the decision of the
Board.




20150763-CA                     3               2015 UT App 295